Citation Nr: 0832979	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active duty for training from October 1986 to 
January 1987, active duty from August 1987 to February 1993 
and additional service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
bilateral knee condition.  

The veteran seeks service connection for bilateral knee pain 
and weakness, which he attributes to running from 2 to 10 
miles, forced road marches from 8 to 25 miles long, and 
vigorous activity inherent in his duties in combat arms.  The 
veteran stated that his knees began to swell on occasions of 
running, road marches, and vigorous activity.

Service treatment records (STRs) show that the veteran was 
treated for pain to his right knee.  A November 1992 
examination showed that the veteran was negative for patella 
grind, drawers, swelling, deformity, and discoloration.  He 
was diagnosed with "possible ligaments problems [sic] in 
knees."  Also in November 1992, the veteran was diagnosed 
with patellofemoral pain syndrome (PFPS) in his right knee.  
Examination revealed the veteran to have full range of motion 
but also signs of tenderness.  During the examination, the 
veteran stated that the "pain becomes more prominent with 
activity."  In January 1993 the veteran was again diagnosed 
with PFPS with no signs of effusion, ecchymosis, or 
deformity.  The veteran stated that the pain in his knee has 
been present for at least 3 weeks.

VA treatment records dating from August 2005 to October 2005 
include an August 2005 examination in which the diagnosis was 
"biulateral [sic] knee problems."  An examination in 
September 2005 yielded the following diagnosis, "bilateral 
patellar tendonitis."  The physician found "no erythema, no 
swelling, full ROM (range of motion) B/L, (+) mild tenderness 
on subpatellar area, negative Mc Murray's, negative 
anterior/posterior drawer B/L."  No opinion as to etiology 
was given at either examination.

In March 2006 the veteran was afforded a compensation and 
pension (C&P) joint examination.  During the examination, the 
veteran reported that he initially started having pain in 
1990 and said that he felt that it was related to marching.  

Physical examination revealed the following:  "knee shows no 
redness, edema, skin color changes, no deformities, muscle 
atrophy, tenderness with palpation of left knee with 
palpation."  Range of motion was normal for right and left 
knees.  The examiner noted that the veteran had "no limited 
motion, complaints of pain or discomfort during the exam. . . 
.  No complaint of pain, weakness, fatigue, or lack of 
endurance with repetitive motion."  

She opined that the veteran's "bilateral knees is less 
likely as not (less tha [sic] 50/50 probability caused by or 
a result of SC as Veteran has gain a great deal of 
[weight]."  Unfortunately, the examiner did not advise that 
the claims file was reviewed pursuant to this examination.  

VA caselaw provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The 
physician stated that the consultation was not related to a 
service connected condition.  In view of the examiner's 
failure to consider the STRs and provide an opinion as to 
whether his knee disabilities began in service, and if not 
why not, the veteran should be accorded a new C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  Since the claims file is being 
returned it should be updated to include VA treatment records 
compiled since October 2005.  See 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Leavenworth, Kansas VAMC dating from 
October 6, 2005 to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an 
examination with regard to his claims 
for service connection for a bilateral 
knee disorder.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The veteran must be provided 
with an opportunity to describe 
problems he has had with his knees 
since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that a current right and/or 
left knee disorder was incurred during 
active military service.  In that 
regard, the examiner's attention is 
specifically directed to the STRs dated 
from November 1992 to January 1993.  A 
complete rationale must be set forth in 
the report provided.

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If any benefits sought remain 
denied, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
